IN THE
                        TENTH COURT OF APPEALS

                              No. 10-16-00290-CR

TELVIN JAMALL HORNE,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                     From the County Court at Law No. 1
                         McLennan County, Texas
                        Trial Court No. 20153671CR1


                         MEMORANDUM OPINION


      Telvin Jamall Horne was charged with two counts of burglary of a motor vehicle.

Horne filed a notice of appeal “…from the Judgment and Sentence entered in the above

entitled and numbered cause….” No judgment and sentenced has been rendered or

pronounced in the underlying case. Accordingly, we have no jurisdiction, and this
appeal is dismissed without prejudice to file a notice of appeal when sentence is

pronounced.1 See TEX. R. APP. P. 26.2(a).



                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 21, 2016
Do not publish
[CR25]




1Because there is no judgment, no certificate of right to appeal has been, nor can it be, prepared and signed
by the trial court. See TEX. R. APP. P. 25.2(a).

Horne v. State                                                                                        Page 2